Exhibit 99.1 FOR IMMEDIATE RELEASE NEWSTAR REPORTS NET INCOME OF $4.0 MILLION, OR $0.09 PER DILUTED SHARE FOR THE FIRST QUARTER OF 2016 § Investment Activity – New funded credit investments totaled $300 million in the first quarter, down from $705 million last quarter and $609 million from the same quarter in the prior year due to an increase in credit selectivity and a slowdown in overall market activity. § Divestiture – Sold NewStar Business Credit LLC (“NSBC”), the company’s asset-based lending subsidiary, for approximately 1.27x book value, or approximately $112 million in cash, net of debt repayment, fees and expenses.The transaction generated a gain of approximately $22.5 million and net proceeds of more than $117 million, which included retention of excess cash and transaction proceeds. § Asset Growth – Managed loans and credit investments decreased by $330 million to $6.6 billion, or 4.7%, from the prior quarter due primarily to the sale of the Company’s asset-based lending business, but increased $2.8 billion, or 75%, from the same period last year due to a combination of acquisition activity and organic growth.Excluding the impact of the sale of the Company’s asset-based lending subsidiary, managed loans and credit investments increased by $14 million from the prior quarter as new investment activity was mostly offset by runoff. § Revenue – Total revenue1 increased by $14.0 million, or 51%, from the prior quarter to $41.7 million in the first quarter due primarily to the gain recognized on the sale of the Company’s asset-based lending business. The impact of the gain was partly offset by a $1.9 million increase in losses on a total return swap referencing a portfolio of loans and $1.1 million increase in losses recognized on loans-held-for-sale due to a decrease in market values. § Net Interest Margin – The margin narrowed to 2.21% for the first quarter from 2.45% in the fourth quarter as an increase in the cost of funds outpaced increases in the portfolio yield due primarily to the issuance of additional higher cost subordinated notes and the impact of a full quarter of interest expense on senior notes issued in November 2015. § Credit – Provision expense was elevated in the first quarter due primarily to a rapidly developing credit event that led to a $5.0 million charge-off and additional reserves established on two legacy loans in connection with restructuring strategies and related activity.Net charge-offs in the first quarter were $7.3 million. § Funding – Completed thirteenth loan securitization, issuing $256 million of CLO notes and repaid approximately $237 million of debt in connection with the sale of the asset-based lending business. Issued the final $25 million of subordinated notes under a previous commitment and added a $375 million warehouse credit facility to support the launch of a new managed fund. Boston, May 4, 2016 – NewStar Financial, Inc. (NASDAQ: NEWS) (“NewStar” or the “Company”), an internally-managed, commercial finance company, today announced financial results for its first quarter of 2016, reporting net income of $4.0 million, or $0.09 per diluted share. These results compare to net income of $4.2 million, or $0.09 per diluted share in the fourth quarter of 2015 and $2.5 million, or $0.05 per diluted share in the first quarter of 2015. Operating income before income taxes was $6.9 million for the first quarter of 2016 compared to $7.1 million for the fourth quarter and $4.3 million in the first quarter of 2015. 1 Total revenue is defined as the sum of net interest income and non-interest income Tim Conway, NewStar’s Chairman and Chief Executive Officer commented on the Company’s performance: “With the sale of our asset-based lending subsidiary at the end of the quarter, we continued to transform the company from a bank-styled diversified commercial finance business into a more specialized middle market direct lender with a focus on managing assets for institutional investors.The transaction generated an attractive financial return, while demonstrating the intrinsic value of our direct lending platforms.It also added significantly to our liquidity position, enhancing our ability to pursue other strategic priorities.The additional liquidity allows us the flexibility to re-invest in our higher margin core lending and asset management businesses, which I believe are better positioned to capitalize on favorable long-term market trends, including a reduction in banks’ leveraged lending activities and growing interest among institutional investors in middle market private debt. Although our overall results were dominated by the financial gains from the sale of the asset-based lending business, our core operating performance was negatively impacted by a combination of broad market forces.Investment activity was dampened by both weak loan demand and greater selectivity as market activity slowed amid a period of heightened volatility and we were somewhat more cautious.Lower loan volume resulted in a decrease in capital markets fees and we took marks on loans held for sale due to broad based declines in asset values. I do not believe the elevated level of credit costs in the quarter were a signal of broader deterioration in the credit environment and remain comfortable with how the portfolio is positioned and performing.Overall, I am pleased with our ability to manage through the volatility and headwinds we have seen for the past six months and I am encouraged by a significant improvement in market conditions in the second quarter that could provide some tailwind into the second half of 2016.” Sale of Asset-based Lending Subsidiary, NewStar Business Credit LLC § On March 31, 2016, the Company sold its asset-based lending subsidiary, NewStar Business Credit LLC (“NSBC”), to Sterling National Bank, a wholly-owned subsidiary of Sterling Bancorp, for 1.27x book value, or approximately $112 million in cash, net of debt repayment, fees and certain transaction expenses. § NSBC provided flexible, working capital financing solutions to middle market companies nationwide.Its loans were structured primarily as revolving lines of credit that allowed companies to borrow against estimated liquidation values of their working capital assets such as accounts receivable and inventory. § The NSBC platform was acquired in late 2010 from American Capital and expanded significantly over the last five years. § The transaction was structured as a sale of ownership interests in NSBC and generated net proceeds of more than $117 million, which included retention of excess cash and net proceeds from the sale. § The sale generated a gain of approximately $22.5 million in the first quarter.Total transaction costs of $2.5 million were included in operating expenses. § NSBC had gross loans of totaling approximately $331 million as of March 31, 2016 when it was sold.It had a staff of 26 and a run-rate expense base of approximately $7.2 million.It contributed approximately $3.7 million to net income in 2015.
